FILED
                                                                    IN THE OFFICE OF THE
                                                                 CLERK OF SUPREME COURT
                                                                      OCTOBER 14, 2021
                                                                  STATE OF NORTH DAKOTA




                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                   2021 ND 184

In the Interest of K.H., a child
State of North Dakota,                              Petitioner and Appellee
      v.
K.H., child; A.C., mother,                                    Respondents
      and
J.H., father,                                     Respondent and Appellant

                                   No. 20210245

In the Interest of K.H., a child
State of North Dakota,                              Petitioner and Appellee
      v.
K.H., child; A.C., mother,                                    Respondents
      and
J.H., father,                                     Respondent and Appellant

                                   No. 20210246

In the Interest of K.H., a child
State of North Dakota,                              Petitioner and Appellee
      v.
K.H., child; A.C., mother,                                    Respondents
      and
J.H., father,                                     Respondent and Appellant
                               No. 20210247

Appeal from the Juvenile Court of Ramsey County, Northeast Judicial District,
the Honorable Donovan J. Foughty, Judge.

AFFIRMED.

Per Curiam.

Maren H. Halbach, Assistant State’s Attorney, Devils Lake, ND, for petitioner
and appellee; submitted on brief.

Ulysses S. Jones, Devils Lake, ND, for respondent and appellant; submitted on
brief.
                       Interest of K.H., K.H., and K.H.
                           Nos. 20210245-20210247

Per Curiam.

[¶1] J.H. appealed from a juvenile court’s findings of fact and orders
terminating his parental rights to K.H., K.H., and K.H. On appeal, J.H. argues
the court erred by finding by clear and convincing evidence that the causes of
deprivation are likely to continue and by finding beyond a reasonable doubt
that continued custody of the children by the father is likely to result in serious
emotional or physical damage to the children.

[¶2] We conclude the evidence was sufficient to prove by clear and convincing
evidence the children are deprived, the conditions and causes of deprivation
are likely to continue, and the children are suffering, or will in the future
probably suffer, serious physical, mental, moral, or emotional harm as required
for the termination of parental rights under N.D.C.C. § 27-20-44 (now N.D.C.C.
§ 27-20.3-20). The evidence was also sufficient to prove beyond a reasonable
doubt that the continued custody of the children by J.H. is likely to result in
serious emotional or physical damage to the children under the Indian Child
Welfare Act, 25 U.S.C. § 1912(f). We conclude the juvenile court did not abuse
its discretion in terminating J.H.’s parental rights. We summarily affirm the
orders under N.D.R.App.P. 35.1(a)(2) and (4).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Lisa Fair McEvers
     Jerod E. Tufte
     Gary H. Lee, D.J.

[¶4] The Honorable Gary H. Lee, D.J., sitting in place of Crothers, J.,
disqualified.




                                        2